Case: 18-13976   Date Filed: 05/01/2019   Page: 1 of 2


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-13976
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:18-cr-00164-AKK-TMP-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

ARETHA GUYTON,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                  (May 1, 2019)

Before TJOFLAT, BRANCH and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Wilson F. Green, appointed counsel for Aretha Guyton in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 18-13976     Date Filed: 05/01/2019   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Guyton’s conviction and sentence are AFFIRMED.




                                         2